BBH Money Market Fund regular shares institutional shares Portfolio of BBH Trust Supplement to the Statement of Additional Information dated October 31, 2008. Please delete the third bullet point under “Investment Objective and Policies” on page 3 in its entirety and replace with the following: · Issuer Diversification. The Fund will not invest more than 3% of its net assets in one or more securities at time of purchase with a time to maturity longer than 7 days issued by a non-government issuer. Rule 2a-7 and CFTC Rule 1.25 guidelines currently allow issuer concentrations of 5%. Cusip05528C105 05528C832 September 10, 2009
